Citation Nr: 0525597	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1992 to 
August 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2005.  This matter was 
originally on appeal from his matter comes before the Board 
of Veterans' Appeals (Board or BVA) on appeal from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran does not have glaucoma that is related to active 
service.
.

CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's January 2005 Remand, a 
videoconference hearing before a Veterans Law Judge was 
scheduled.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's January 2005 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2002, the RO sent a letter to the veteran advising 
her what evidence was required to substantiate her claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the June 2002 notice letter did not specifically advise 
the veteran to provide any evidence in her possession that 
pertains to her claim, she was informed to either send the 
information describing additional evidence or the evidence 
itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in her possession, obtained by 
her, or obtained by VA.  In addition the Board notes that the 
June 2004 notice letter, which preceded the July 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with her claim.  The veteran has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of her claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The service medical records are absent findings or diagnoses 
of glaucoma during service.  The service medical records do 
include optometric evaluations in November 1992, in February 
1994, and in December 1996.  The February 1994 evaluation 
noted the veteran's complaint of DVA problems, and the 
December 1996 evaluation diagnosed normal eye health.  In 
addition, in August 1996, the veteran presented with 
complaints of right eye redness, swelling and discharge; an 
assessment of possible conjunctivitis was given.     

Post service medical records include numerous psychiatric 
records which note "glaucoma" under Axis III for general 
medical conditions.  In addition, a January 2001 VA 
examination report noted that a review of the medical records 
indicated that the veteran was treated for glaucoma and that 
the veteran's present medical problems included glaucoma 
bilaterally.  Further, an April 2003 VA examination report 
diagnosis was (1) COAG (chronic open angle glaucoma) each eye 
treated with Xalatan; IOP normal could be due to the thinner 
corneas after LASIK causing a reduction of the Goldmann 
reading; CDR (cup-disc ratio) large right eye > left eye; VF 
(visual field) was tested 10/02 normal on Goldmann and HVF 
(Humphrey visual field) 6/02 normal and (2) LASIK each eye 
with good visual acuity; previous moderate myopia each eye; 
concern of regression; patient not refracted during this exam 
but the VA is excellent with plano.
    
However, medical records dated in October 2000, November 
2000, and January 2002 assessed the veteran "glaucoma 
suspect."  In addition, a May 2003 Addendum authored by the 
February 2003 examiner stated, "re[v]iew of the record ie JC 
VAMC e-notes, medical service record, visual fields[.]  [T]he 
most accurate and precise diagnosis for this patient is 
Ocular hypertension/glaucoma suspect.  The patient is a 
glaucoma suspect that was treat[ed] due to high risk 
fac[t]ors for glaucoma but does not in fact have glaucoma or 
glaucoma like damage.  According to the Ocular hypertensive 
study her overall risk for true glaucoma is 25% and should be 
on preventative treatment given her risk factors of larger 
cup/disc ratios, young age, and African American heritage.  
Her IOP currently is lower due to her LASIK eye surgery 
causing thinner corneas.  Thinner cornea have lower IOP.  She 
has no visual field defects.  She has not sustained any 
trauma to her eyes during the service so she has no service 
connection for her ocular hypertension.  As a result, her 
recent and past evaluations do not confirm the diagnosis of 
GLAUCOMA but rather Glaucoma suspect/ocular hypertensive 
which is being treated preventatively and there is no service 
connect to this diagnosis."
     
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Here, as explained below, there are 
legitimate reasons for accepting the VA examiner's May 2003 
unfavorable opinion over the January 2001 VA examiner's 
opinion and his own April 2003 opinion to the contrary.

The VA examiner in January 2001 apparently reviewed the 
claims file, as did the VA optometrist that authored the May 
2003 Addendum.  The Board, however, finds the January 2001 
examiner's statements less persuasive as the record does not 
demonstrate that she is a physician, much less an optometrist 
or an ophthalmologist.  See Sklar v. Brown, 5 Vet. App. 140, 
146 (1993) (a specialist's opinion on a medical matter 
outside his or her specialty to be given little weight).  
Accordingly, the January 2001 VA opinion loses probative 
value.

Addressing the credibility and weight of the April 2003 VA 
examination report and the May 2003 Addendum authored by the 
same optometrist, the Board notes that the RO determined that 
that the April 2003 VA examination was insufficient as the 
examiner did not comply with two prior requests for review of 
medical evidence and the requested medical opinions.  The 
Board finds that the May 2003 Addendum sufficiently addresses 
the pivotal question of whether or not the veteran actually 
has a confirmed diagnosis of glaucoma and, therefore, is of 
higher probative value that the April 2003 examination report 
which does not.

Thus, the medical evidence rejecting a diagnosis of glaucoma 
is more persuasive than the evidence diagnosing glaucoma.  In 
addition, assuming solely for the sake of argument and 
without conceding that the veteran suffers from glaucoma, the 
record is absent competent medical evidence linking a vision 
disability to any incident of service.  As noted above, the 
May 2003 Addendum stated that the veteran had not sustained 
any trauma to her eyes during the service so she has no 
service connection for her ocular hypertension.  
  
In the absence of competent medical evidence that glaucoma 
exists and that it was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for glaucoma have not been established.  
38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for glaucoma is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


